Exhibit 10.165 THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF JUNE 2, 2, A DELAWARE STATUTORY TRUST, AS ADMINISTRATIVE AGENT, WHICH SUBORDINATION AGREEMENT (AS MAY BE AMENDED, MODIFIED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS) IS INCORPORATED HEREIN BY REFERENCE. SETTLEMENT AGREEMENT SETTLEMENT AGREEMENT, dated June 2, 2017 (this “ Agreement ”), by and among TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“ Twinlab ”), TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“ Twinlab Consolidated ” or “ Company ”), NUTRASCIENCE LABS, INC., a Delaware corporation (“
